Order entered March 9, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01416-CR
                                    No. 05-16-01417-CR

                             SUSAN GAY PRUITT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 380-82407-2014, 380-82408-2014

                                          ORDER

       Before the Court is appellant’s March 5, 2018 pro se “motion to represent myself in an

appeal of the length of my sentence.” On September 19, 2017, we notified appellant that her pro

se response to the Anders brief filed by her counsel was due by October 19, 2017. Because we

did not receive a response from appellant, the appeals in the above listed cases were submitted

on the Anders brief alone.     The opinion in the cases was issued on January 13, 2018.

Accordingly, we DENY the motion.

       We DIRECT the Clerk of the Court to send a copy of this order to Susan Gay Pruitt,

TDCJ No. 02101449, Crain Unit, 1401 State School Road, Gatesville, Texas, 76599-2999.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE